Citation Nr: 1113008	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  01-00 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to November 1999.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This issue was remanded by the Board in February 2006 for additional development.  In June 2009, the Board addressed the Veteran's additional claims and denied service connection for a hiatal hernia.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  The attorney for the appellant and the Secretary of Veterans Affairs filed a Joint Motion for Partial Remand in August 2010.  By Order of the Court, this issue was returned to the Board.

In October 2005, the Veteran testified in a video conference hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran's original claims folder was lost and service treatment records continue to be missing.  As such the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In accordance with the Joint Motion for Partial Remand, the Board finds that additional development is warranted.  Particularly, the RO should provide a formal finding that the service records are unavailable, provide notice to the Veteran, and search for alterative records.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that all notification and development action required by the VCAA is completed and ensure that the requirements and development procedures as set forth in 38 C.F.R. § 3.159 have been complied with.  In particular, provide a formal finding that the service records are unavailable, notify the Veteran of the missing service treatment records and request that the Veteran provide any alternative records or records sources, including lay evidence.  

2. Additionally, request from the National Personnel Records Center (NPRC), Joint Services Records Research Center (JSRRC), or other appropriate source, the Veteran's personnel file, morning reports and unit records.  Associate all documents obtained with the claims file.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought and should be documented for the record.  

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(c)(2), (e)(1) (2010).

3. The RO should determine if any additional development is necessary.  Then, the RO should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

